Case: 08-41325     Document: 00511270077          Page: 1    Date Filed: 10/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 21, 2010
                                     No. 08-41325
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUSSELL KENTON COLEMAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 1:94-CR-57-ALL


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Russell Kenton
Coleman has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Coleman has filed a response.
Our independent review of the record, counsel’s brief, and Coleman’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 08-41325   Document: 00511270077 Page: 2   Date Filed: 10/21/2010
                               No. 08-41325

herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Coleman’s
motion to proceed pro se on appeal is DENIED.




                                    2